Exhibit 10.4

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of February 8, 2018 by each of InnoHold, LLC, a
Delaware limited liability company (“InnoHold”), Terry Pearce (“Terry”) and Tony
Pearce (“Tony” and together with Terry, the “Founders” and collectively with
InnoHold, the “Sellers”), in favor of and for the benefit of Global Partner
Acquisition Corp., a Delaware corporation, which will be known after the
consummation of the transactions contemplated by the Merger Agreement (as
defined below) as “Purple Innovation, Inc.” (including any successor entity
thereto, “Parent”), Purple Innovation, LLC, a Delaware limited liability company
(including any successor entity thereto, the “Company”), and each of Parent’s
and/or the Company’s respective present and future Affiliates, successors and
direct and indirect Subsidiaries (collectively with Parent and the Company, the
“Covered Parties”). Any capitalized term used, but not defined in this Agreement
will have the meaning ascribed to such term in the Merger Agreement (defined
below).

 

WHEREAS, on November 2, 2017, Parent, PRPL Acquisition, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Merger Sub”), the
Company, InnoHold and Global Partner Sponsor I LLC, a Delaware limited liability
company, in its capacity under the Merger Agreement as the Parent Representative
(the “Parent Representative”), entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), pursuant to which, subject to the terms and conditions
thereof, Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity (the “Merger”), and a result of which, among
other matters, all of the issued and outstanding membership interests of the
Company immediately prior to the consummation of the Merger (the “Closing”)
shall no longer be outstanding and shall automatically be cancelled and shall
cease to exist, in exchange for the Merger Consideration;

 

WHEREAS, on January 8, 2018, the parties to the Merger Agreement amended certain
provisions therein;

 

WHEREAS, the Company is in the business of (i) designing and manufacturing
comfort technology products worldwide to improve how people sleep, sit, and
stand, including mattresses, pillows, platform bases and cushions, and (ii)
marketing, licensing and selling its products worldwide through
direct-to-consumer, traditional retail channels and partnerships (clauses (i)
and (ii), collectively, the “Business”);

 

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated by the Merger Agreement (the “Transactions”), and to
enable Parent to secure more fully the benefits of the Transactions, including
the protection and maintenance of the goodwill and confidential information of
the Company, Parent has required that the Sellers enter into this Agreement;

 

WHEREAS, the Sellers are entering into this Agreement in order to induce Parent
to consummate the Transactions, pursuant to which the Sellers will directly or
indirectly receive a material benefit; and

 

WHEREAS, InnoHold is the sole member of the Company, and each Founder is a
significant equity holder of InnoHold and a director, executive officer and
founder of the Company, and each Seller has contributed to the value of the
Company and has obtained extensive and valuable knowledge and confidential
information concerning the business of the Company.

 



 

 

 

NOW, THEREFORE, in order to induce Parent to consummate the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Seller hereby agrees as follows:

 

1. Restriction on Competition.

 

(a) Restriction. Each Seller hereby agrees that during the Restricted Period,
such Seller will not, and will not permit its Affiliates to, without the prior
written consent of Parent (which may be withheld in its sole discretion),
anywhere in the world, directly or indirectly engage in the Business (other than
through a Covered Party) or own, manage, finance or control, or participate in
the ownership, management, financing or control of, or become engaged or serve
as an officer, director, member, partner, employee, agent, consultant, advisor
or representative of, a business or entity (other than a Covered Party) that
engages in the Business (a “Competitor”). For purposes of this Agreement: (i)
the “Restricted Period” means the period from the Closing until the later of (x)
the three (3) year anniversary of the Closing Date and (y) the one (1) year
anniversary of the Termination Date; and (ii) the “Termination Date” means with
respect to any Seller the date on which such Seller is no longer a director,
officer, manager or employee of Parent or any of its Subsidiaries.

 

(b) Exceptions. Notwithstanding the foregoing: (i) any Seller and its Affiliates
may own passive investments of no more than two percent (2%) of any class of
outstanding equity interests in a Competitor that is publicly traded, so long as
such Seller and its Affiliates and their respective directors, officers,
managers and employees who were involved with the business of the Covered
Parties, and the immediate family members of the Seller or its Affiliates, are
not involved in the management or control of such Competitor (“Permitted
Ownership”); and (ii) the Sellers’ continued ownership, control and operation of
EdiZONE, LLC, a Delaware limited liability company (“EdiZONE”), will not be
deemed to violate the provisions of this Section 1 so long (A) as the Sellers
and EdiZONE comply with the terms and conditions of the Amended and Restated
Confidential Assignment and License Back Agreement between EdiZONE and the
Company executed November 1, 2017 and effective December 27, 2016 (the “Amended
EdiZONE Agreement”) and (B) the Sellers and EdiZONE and their respective
Affiliates do not directly or indirectly compete with the Business anywhere in
the world other than EdiZONE performing its obligations under its existing third
party license agreements as in effect as of the date hereof.

 

(c) Acknowledgment. Each Seller acknowledges and agrees, based upon such
Seller’s own education, experience and training, that (i) such Seller possesses
knowledge of confidential information of the Company and its Subsidiaries and
the Business, (ii) such Seller’s execution of this Agreement is a material
inducement to Parent to consummate the Transactions and to realize the goodwill
of the Company and its Subsidiaries, for which such Seller will receive a
substantial direct or indirect financial benefit, and that Parent would not have
entered into the Merger Agreement or consummated the Transactions but for such
Seller’s agreements set forth in this Agreement; (iii) it would impair the
goodwill of the Company and its Subsidiaries and reduce the value of the assets
of the Company and its Subsidiaries and cause serious and irreparable injury if
such Seller were to use its ability and knowledge by engaging in the Business in
competition with a Covered Party, and/or to otherwise breach the obligations
contained herein and that the Covered Parties would not have an adequate remedy
at law because of the unique nature of the Business, (iv) neither such Seller
nor its Affiliates have any intention of engaging in the Business (other than
through the Covered Parties) during the Restricted Period other than through
Permitted Ownership, (v) the relevant public policy aspects of restrictive
covenants, covenants not to compete and non-solicitation provisions have been
discussed, and every effort has been made to limit the restrictions placed upon
such Seller to those that are reasonable and necessary to protect the Covered
Parties’ legitimate interests, (vi) the Covered Parties conduct and intend to
conduct the Business everywhere in the world and compete with other businesses
that are or could be located in any part of the world, (vii) the foregoing
restrictions on competition are fair and reasonable in type of prohibited
activity, geographic area covered, scope and duration, (viii) the consideration
provided to such Seller under this Agreement and the Merger Agreement is not
illusory, and (ix) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Covered
Parties.

 



 2 

 

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. Each Seller agrees that,
during the Restricted Period, such Seller will not, and will not permit its
Affiliates to, without the prior written consent of Parent (which may be
withheld in its sole discretion), either on its own behalf or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
such Seller’s or its Affiliate’s duties on behalf of the Covered Parties),
directly or indirectly: (i) hire or engage as an employee, independent
contractor, consultant or otherwise any Covered Personnel (as defined below);
(ii) solicit, induce, encourage or otherwise cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, a Seller and its Affiliates
will not be deemed to have violated this Section 2(a) if any Covered Personnel
voluntarily and independently solicits an offer of employment from such Seller
or its Affiliate (or other Person whom such Seller or its Affiliate is acting on
behalf of) by responding to a general advertisement or solicitation program
conducted by or on behalf of such Seller or its Affiliate (or such other Person
whom such Seller or its Affiliate is acting on behalf of) that is not targeted
at such Covered Personnel or Covered Personnel generally, so long as such
Covered Personnel is not hired. For purposes of this Agreement, “Covered
Personnel” shall mean any Person who is or was an employee, consultant or
independent contractor of the Covered Parties, (A) if the relevant time of
determination is before the Termination Date, as of such date of determination
or during the one (1) year period preceding such date and, (B) if the relevant
time of determination is after the Termination Date, as of the Termination Date
or during the one (1) year period preceding the Termination Date; provided, that
Covered Personnel will not include (i) any Founder’s spouse, child or grandchild
or a spouse of a Founder’s child or grandchild, (ii) Casey McGarvey if such
individual’s employment with the employing Covered Parties has already been
terminated at least three months prior to being hired by a Seller or its
Affiliate and such individual is not released from any non-competition,
non-solicitation, confidentiality, assignment of intellectual property or
similar protective covenants on behalf of any Covered Party and (iii) any
individual who is terminated by its employing or engaging Covered Parties at
least three months prior to being hired by a Seller or its Affiliate, so long as
the Sellers comply with their respective obligations hereunder with respect to
such individual during such three month post-termination period.

 

(b) Non-Solicitation of Customers and Suppliers. Each Seller agrees that, during
the Restricted Period, such Seller will not, and will not permit its Affiliates
to, without the prior written consent of Parent (which may be withheld in its
sole discretion), individually or on behalf of any other Person (other than, if
applicable, a Covered Party in the performance of such Seller’s or its
Affiliate’s duties on behalf of the Covered Parties), directly or indirectly:
(i) solicit, induce, encourage or otherwise cause (or attempt to do any of the
foregoing) any Covered Customer (as defined below) to (A) cease being, or not
become, a client or customer of any Covered Party with respect to the Business
or (B) reduce the amount of business of such Covered Customer with any Covered
Party, or otherwise alter such business relationship in a manner adverse to any
Covered Party, in either case, with respect to or relating to the Business; (ii)
interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Covered Customer;
(iii) divert any business with any Covered Customer relating to the Business
from a Covered Party; (iv) solicit for business, provide services to, engage in
or do business with, any Covered Customer for products or services that are part
of the Business; or (v) interfere with or disrupt (or attempt to interfere with
or disrupt), any Person that was a vendor, supplier, distributor, agent or other
service provider of a Covered Party at the time of such interference or
disruption, for a purpose competitive with a Covered Party as it relates to the
Business. For purposes of this Agreement, a “Covered Customer” shall mean any
Person who is or was an actual customer or client (or prospective customer or
client with whom a Covered Party actively marketed or made or taken specific
action to make a proposal) of a Covered Party, (A) if the relevant time of
determination is before the Termination Date, as of such date of determination
or during the one (1) year period preceding such date and, (B) if the relevant
time of determination is after the Termination Date, as of the Termination Date
or during the one (1) year period preceding the Termination Date.
Notwithstanding the foregoing, EdiZONE may continue to perform its obligations
under its existing third party license agreements as in effect as of the date
hereof, even with respect to Covered Customers, in accordance with the terms and
conditions of the Amended EdiZONE Agreement.

 



 3 

 

 

(c) Non-Disparagement.

 

(i) Each Seller agrees that from and after the Closing Date, such Seller will
not, and will not permit its Affiliates to, directly or indirectly engage in any
conduct that involves the making or publishing (including through electronic
mail distribution or online social media) of any written or oral public
statements or remarks (including the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious or damaging to the integrity, reputation or good will of one or more
Covered Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c)(i) shall not restrict such Seller or
its Affiliates from providing truthful testimony or information in response to a
subpoena or investigation by a Governmental Authority or in connection with any
legal action by such Seller or its Affiliate against any Covered Party under
this Agreement, the Merger Agreement or any other Related Document that is
asserted in good faith.

 

(ii) Parent agrees that from and after the Closing Date, Parent’s officers and
directors will not directly or indirectly engage in any conduct that involves
the making or publishing (including through electronic mail distribution or
online social media) of any written or oral public statements or remarks
(including the repetition or distribution of derogatory rumors, allegations,
negative reports or comments) that are disparaging, deleterious or damaging to
the integrity, reputation or good will of any Seller. Notwithstanding the
foregoing, subject to Section 3 below, the provisions of this Section 2(c)(ii)
shall not restrict Parent’s officers or directors from providing truthful
testimony or information in response to a subpoena or investigation by a
Governmental Authority or in connection with any legal action by a Covered Party
against any Seller under this Agreement, the Merger Agreement or any other
Related Document that is asserted in good faith.

 

3. Confidentiality. From and after the Closing Date, each Seller will, and will
cause its Representatives to (but with respect to its controlling Affiliates,
only to the extent it is able), keep confidential and not (except, if
applicable, in the performance of such Seller’s duties on behalf of the Covered
Parties) directly or indirectly use, disclose, reveal, publish, transfer or
provide access to, any and all Covered Party Information without the prior
written consent of Parent (which may be withheld in its sole discretion). As
used in this Agreement, “Covered Party Information” means all material and
information relating to the business, affairs and assets of any Covered Party,
including material and information that concerns or relates to such Covered
Party’s bidding and proposal, technical, computer hardware or software,
administrative, management, operational, data processing, financial, marketing,
sales, human resources, business development, planning and/or other business
activities, regardless of whether such material and information is maintained in
physical, electronic, or other form, that is: (A) gathered, compiled, generated,
produced or maintained by such Covered Party through its Representatives, or
provided to such Covered Party by its suppliers, service providers or customers;
and (B) intended and maintained by such Covered Party or its Representatives,
suppliers, service providers or customers to be kept in confidence. The
obligations set forth in this Section 3 will not apply to any Covered Party
Information where such Seller can prove that such material or information: (i)
is known or available through other lawful sources not bound by a
confidentiality agreement with, or other confidentiality obligation to, any
Covered Party; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of such Seller or any of its
Representatives; (iii) is already in the possession of such Seller at the time
of disclosure through lawful sources not bound by a confidentiality agreement or
other confidentiality obligation as evidenced by such Seller’s documents and
records; or (iv) is required to be disclosed pursuant to an order of any
administrative body or court of competent jurisdiction (provided that (A) the
applicable Covered Party is given reasonable prior written notice, (B) such
Seller cooperates (and causes its Representatives to cooperate) with any
reasonable request of any Covered Party to seek to prevent or narrow such
disclosure and (C) if after compliance with clauses (A) and (B) such disclosure
is still required, such Seller and its Representatives only disclose such
portion of the Covered Party Information that is expressly required by such
order, as it may be subsequently narrowed). Notwithstanding the foregoing,
Sellers may disclose information to EdiZONE and EdiZONE’s third party licensees
consistent with the Amended EdiZONE Agreement and as required by the underlying
EdiZONE third-party licenses, so long as the Sellers have obtained (subject to
customary terms and conditions to the extent EdiZONE and the third party
licensees are not already subject to confidentiality obligations directly to the
Sellers or indirectly through EdiZONE) and enforce (directly or indirectly
through EdiZONE) strict confidentiality obligations against EdiZONE and such
third party licensees with respect to such information consistent with the
requirements of the terms and conditions of the Amended EdiZONE Agreement. For
the avoidance of doubt, nothing herein imposes (i) liability to the Sellers to
the extent that any such confidential information has previously been provided
to EdiZONE or its third party licensees prior to the date of this Agreement (so
long as the Sellers enforce confidentiality obligations with respect to such
information from and after the date of this Agreement) or (ii) an obligation
onto Sellers to obtain or seek stricter obligations of confidentiality from
existing third party licensees of EdiZONE than what already exists in their
respective license agreements.

 



 4 

 

 

4. Representations and Warranties. Each Seller hereby represents and warrants,
to and for the benefit of the Covered Parties as of the date of this Agreement
and as of the Closing Date, that: (a) such Seller has full power and capacity to
execute and deliver, and to perform all of such Seller’s obligations under, this
Agreement; and (b) neither the execution and delivery of this Agreement nor the
performance of such Seller’s obligations hereunder will result directly or
indirectly in a violation or breach of any agreement or obligation by which such
Seller is a party or otherwise bound. By entering into this Agreement, each
Seller certifies and acknowledges that such Seller has carefully read all of the
provisions of this Agreement, and that such Seller voluntarily and knowingly
enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Sellers contained in this
Agreement relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Agreement may cause
irreparable injury to the Covered Parties, the amount of which may be impossible
to estimate or determine and which cannot be adequately compensated. Each Seller
agrees that, in the event of any breach or threatened breach by such Seller of
any covenant or obligation contained in this Agreement, each applicable Covered
Party will be entitled to seek the following remedies (in addition to, and not
in lieu of, any other remedy at law or in equity or pursuant to the Merger
Agreement or the other Related Documents that may be available to the Covered
Parties, including monetary damages), and a court of competent jurisdiction may
award: (i) an injunction, restraining order or other equitable relief
restraining or preventing such breach or threatened breach, without the
necessity of proving actual damages or posting bond or security, which each
Seller expressly waives; and (ii) recovery of the Covered Party’s attorneys’
fees and costs incurred in enforcing the Covered Party’s rights under this
Agreement. Each Seller hereby consents to the award of any of the above remedies
to the applicable Covered Party in connection with any such breach or threatened
breach. Each Seller hereby acknowledges and agrees that in the event of any
breach of this Agreement, any value attributed or allocated to this Agreement
(or any other non-competition agreement with such Seller) under or in connection
with the Merger Agreement shall not be considered a measure of, or a limit on,
the damages of the Covered Parties.

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve a Seller of any obligation or liability arising from any breach by such
Seller of this Agreement during the Restricted Period. Each Seller further
agrees that the time period during which the covenants contained in Section 1
and Section 2 of this Agreement will be effective will be computed by excluding
from such computation any time during which such Seller is in violation of any
provision of such Sections.

 



 5 

 

 

7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 



If to Parent (or any other Covered Party), to:

with a copy (that will not constitute notice) to: Purple Innovation, Inc.
Ellenoff Grossman & Schole LLP 123 E. 200 N. 1345 Avenue of the Americas, 11th
Floor Alpine, UT 84004 New York, New York 10105 Attn: Casey McGarvey Attn:
Douglas Ellenoff, Esq. Email: casey@onpurple.com   Stuart Neuhauser, Esq.    
Facsimile No.: (212) 370-7889 and Telephone No.: (212) 370-1300     Email:
ellenoff@egsllp.com Global Partner Sponsor I LLC sneuhauser@egsllp.com c/o
Ellenoff Grossman & Schole LLP   1345 Avenue of the Americas, 11th Floor     New
York, NY 10105     Attn: Douglas Ellenoff, Esq.       Stuart Neuhauser, Esq.    
Fax: (212) 370-7889     Tel: (212) 370-1300     Email: ellenoff@egsllp.com      
sneuhauser@egsllp.com            

If to any Seller, to:

With a copy to (which shall not constitute notice):

    InnoHold, LLC Dorsey & Whitney LLP 123 E. 200 N. 111 S. Main St., Suite 2100
Alpine, UT 84004 Salt Lake City, UT 84111 Attn: Casey McGarvey Attn: Nolan S.
Taylor Email: casey@onpurple.com E-mail: taylor.nolan@dorsey.com     Fax: (801)
933-7373     Tel: (801) 933-7366

 

(b) Integration and Non-Exclusivity. This Agreement, the Merger Agreement and
the other Related Documents contain the entire agreement between the Sellers and
the Covered Parties concerning the subject matter hereof. Notwithstanding the
foregoing, the rights and remedies of the Covered Parties under this Agreement
are not exclusive of or limited by any other rights or remedies which they may
have, whether at law, in equity, by contract or otherwise, all of which will be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights and remedies of the Covered Parties, and the obligations
and liabilities of the Sellers and their Affiliates, under this Agreement, are
in addition to their respective rights, remedies, obligations and liabilities
(i) under the laws of unfair competition, misappropriation of trade secrets, or
other requirements of statutory or common law, or any applicable rules and
regulations and (ii) otherwise conferred by contract, including the Merger
Agreement and any other written agreement between a Seller or its Affiliate and
any of the Covered Parties. Nothing in the Merger Agreement will limit any of
the obligations, liabilities, rights or remedies of a Seller or the Covered
Parties under this Agreement, nor will any breach of the Merger Agreement or any
other agreement between a Seller or its Affiliate and any of the Covered Parties
limit or otherwise affect any right or remedy of the Covered Parties under this
Agreement. If any term or condition of any other agreement between a Seller or
its Affiliate and any of the Covered Parties conflicts or is inconsistent with
the terms and conditions of this Agreement, the more restrictive terms will
control as to such Seller or its Affiliate, as applicable.

 



 6 

 

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Sellers and the Covered Parties will
substitute for any invalid, illegal or unenforceable provision a suitable and
equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Sellers will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Sellers, Parent and the
Parent Representative (or their respective permitted successors or assigns). No
waiver will be effective unless it is expressly set forth in a written
instrument executed by the waiving party (and if such waiving party is a Covered
Party, the Parent Representative) and any such waiver will have no effect except
in the specific instance in which it is given. Any delay or omission by a party
in exercising its rights under this Agreement, or failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

 

(e) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of Delaware without regard
to the conflict of laws principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in the State of Delaware (or in any appellate
courts thereof) (the “Specified Courts”). Each party hereto hereby (a) submits
to the exclusive jurisdiction of any Specified Court for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto,
(b) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court and (c) waives any bond, surety or other security that might
be required of any other party with respect thereto. Each party agrees that a
final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law or
in equity. Each party irrevocably consents to the service of the summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 7(a). Nothing in this Section 7(e) shall
affect the right of any party to serve legal process in any other manner
permitted by Law.

 



 7 

 

 

(f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(f). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(f) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(g) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Sellers and their respective estates, heirs, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which acquires, in one or more transactions, at least a majority of the
equity securities (whether by equity sale, merger or otherwise) of such Covered
Party or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of any
Seller. Each Seller agrees that the obligations of such Seller under this
Agreement are personal and will not be assigned by such Seller. Each of the
Covered Parties are express third party beneficiaries of this Agreement and will
be considered parties under and for purposes of this Agreement.

 

(h) Parent Representative Authorized to Act on Behalf of Covered Parties. The
parties acknowledge and agree that the Parent Representative is authorized and
shall have the sole right to act on behalf of Parent and the other Covered
Parties under this Agreement, including the right to enforce Parent’s rights and
remedies under this Agreement. Without limiting the foregoing, in the event that
a Seller serves as a director, officer, employee or other authorized agent of a
Covered Party, such Seller shall have no authority, express or implied, to act
or make any determination on behalf of a Covered Party in connection with this
Agreement or any dispute or Action with respect hereto.

 

(i) Construction. Each Seller acknowledges that such Seller has been represented
by counsel, or had the opportunity to be represented by counsel of its choice.
Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party will not be applied in the construction or
interpretation of this Agreement. Neither the drafting history nor the
negotiating history of this Agreement will be used or referred to in connection
with the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein. Notwithstanding
anything to the contrary contained herein, for purposes of this Agreement,
Parent and its Subsidiaries will not be deemed to be Affiliates of any Seller
(or any Affiliate of any Seller other than Parent and its Subsidiaries), and
visa versa.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(k) Effectiveness. This Agreement shall be binding upon each Seller upon such
Seller’s execution and delivery of this Agreement, but this Agreement shall only
become effective upon the consummation of the Transactions. In the event that
the Merger Agreement is validly terminated in accordance with its terms prior to
the consummation of the Transactions, this Agreement shall automatically
terminate and become null and void, and the parties shall have no obligations
hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 



 8 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

 

The Sellers:         INNOHOLD, LLC         By: /s/ Terry V. Pearce   Name: Terry
V. Pearce   Title: Manager         /s/ Terry Pearce   Terry Pearce         /s/
Tony Pearce   Tony Pearce

 

Acknowledged and accepted as of the date first written above:     Parent:      
  Global Partner Acquisition Corp.       By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer         The Company:       PURPLE INNOVATION, LLC
      By: /s/ Samuel D. Bernards   Name: Samuel D. Bernards   Title: Chief
Executive Officer         The Parent Representative:        

GLOBAL PARTNER SPONSOR I LLC,

solely in its capacity under the Merger

Agreement as the Parent Representative

      By: /s/ Paul Zepf   Name: Paul Zepf   Title: Manager  

 

[Signature Page to Non-Competition and Non-Solicitation Agreement]

 

9



 

 